Name: Commission Regulation (EC) No 1090/2001 of 1 June 2001 fixing the maximum buying-in price and the quantities of beef to be bought in under the 268th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: international trade;  trade policy;  animal product;  prices
 Date Published: nan

 Avis juridique important|32001R1090Commission Regulation (EC) No 1090/2001 of 1 June 2001 fixing the maximum buying-in price and the quantities of beef to be bought in under the 268th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89 Official Journal L 149 , 02/06/2001 P. 0033 - 0033Commission Regulation (EC) No 1090/2001of 1 June 2001fixing the maximum buying-in price and the quantities of beef to be bought in under the 268th partial invitation to tender as a general intervention measure pursuant to Regulation (EEC) No 1627/89THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 17(8) thereof,Whereas:(1) Commission Regulation (EC) No 562/2000 of 15 March 2000 laying down detailed rules for the application of Council Regulation (EC) No 1254/1999 as regards the buying-in of beef(2), as amended by Regulation (EC) No 590/2001(3), lays down buying standards. Pursuant to the above Regulation, an invitation to tender was opened under Article 1(1) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender(4), as last amended by Regulation (EC) No 1021/2001(5).(2) Article 13(1) of Regulation (EC) No 562/2000 lays down that a maximum buying-in price is to be fixed for quality R3, where appropriate, under each partial invitation to tender in the light of tenders received. In accordance with Article 36 of that Regulation, only tenders quoting prices not exceeding the maximum buying-in price and not exceeding the average national or regional market price, plus the amount referred to in Article 6(2) of Regulation (EC) No 590/2001 are to be accepted.(3) Once tenders submitted in respect of the 268th partial invitation to tender have been considered pursuant to Article 47(8) of Regulation (EC) No 1254/1999, and taking account of the requirements for reasonable support of the market and the seasonal trend in slaughterings and prices, the maximum buying-in price and the quantities which may be bought in should be fixed for category A and no award made for category C.(4) Article 7 of Regulation (EC) No 590/2001 also opens buying-in of carcasses and half-carcasses of store cattle and lays down special rules in addition to those laid down for the buying-in of other products. Ã fter consideration of the tenders submitted, it has been decided not to proceed with the tendering procedure.(5) In the light of developments, this Regulation should enter into force immediately.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Under the 268th partial invitation to tender opened pursuant to Regulation (EEC) No 1627/89:(a) for category A:- the maximum buying-in price shall be EUR 226,00/100 kg of carcasses or half-carcasses of quality R3,- the maximum quantity of carcasses, half-carcasses, and forequarters accepted shall be 8597,5 t;(b) for category C no award shall be made;(c) for carcasses and half-carcasses of store cattle as referred to in Article 1(7) of Regulation (EC) No 590/2001, no award shall be made.Article 2This Regulation shall enter into force on 2 June 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 68, 16.3.2000, p. 22.(3) OJ L 86, 27.3.2001, p. 30, Regulation as last amended by Regulation (EC) No 826/2001 (OJ L 120, 28.4.2001, p. 7).(4) OJ L 159, 10.6.1989, p. 36.(5) OJ L 140, 24.5.2001, p. 53.